BYLAWS OF CURRY GOLD CORP aNEVADA CORPORATION TABLE OF CONTENTS Page ARTICLE 1 OFFICES 1 1.1 Business Office 1 1.2 Registered Office 1 ARTICLE 2 SHARES AND TRANSFER 1 2.1 Regulation 1 2.2 Certificates for Shares 1 2.3 Cancellation of Certificates 1 2.4 Lost, Stolen or Destroyed Certificates 1 2.5 Transfer of Shares 2 2.6 Transfer Agent 2 2.7 Close of Transfer Book and Record Date 3 ARTICLE 3 SHAREHOLDERS AND MEETINGS 3 3.1 Shareholders of Record 3 3.2 Meetings 3 3.3 Annual Meeting 3 3.4 Special Meetings 3 3.5 Notice 3 3.6 Meeting of All Shareholders 3 3.7 Quorum 3 3.8 Manner of Acting 4 3.9 Proxies 4 3.10 Voting of Shares 4 3.11 Voting of Shares by Certain Holders 4 3.12 Information Action by Shareholders 4 3.13 Voting by Ballot 4 3.14 Cumulative Voting 4 ARTICLE 4 DIRECTORS, POWERS AND MEETINGS 5 4.1 Board of Directors 5 4.2 Regular Meetings 5 4.3 Special Meeting 5 4.4 Notice 5 4.5 Participation by Electronic Means 5 4.6 Quorum and Manner of Acting 6 4.7 Organization 6 4.8 Presumption of Assent 6 4.9 Informal Action By Directors 6 4.10 Vacancies 6 4.11 Compensation 6 4.12 Removal of Directors 6 4.13 Resignations 6 4.14 General Powers 6 ARTICLE 5 OFFICERS 7 5.1 Term and Compensation 7 5.2 Powers 7 5.3 Compensation 8 5.4 Delegation of Duties 8 5.5 Bonds 8 5.6 Removal 8 ARTICLE 6 EXECUTION OF INSTRUMENTS 8 ARTICLE 7 INDEMNIFICATION OF DIRECTORS, OFFICERS AND EMPLOYEES 9 ARTICLE 8 AMENDMENTS 9 CERTIFICATE OF SECRETARY 9 ARTICLE 1 OFFICES 1.1.Business Office.The principal office and place of business of the corporation shall be Bachstrasse 1, CH-9606 Butschwil, Switzerland. Other offices and places of business may be established from time to time by resolution of the Board of Directors or as the business of the corporation may require. 1.2.Registered
